Citation Nr: 0613289	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  04-31 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a headache 
disorder.  

2.  Entitlement to service connection for a back disorder.  

3.  Entitlement to service connection for a kidney and/or 
urinary disorder.  

4.  Entitlement to service connection for a knee disability.  

5.  Entitlement to service connection for hearing loss.  

6.  Entitlement to service connection for tinnitus.  

7.  Entitlement to service connection for dizziness.  

8.  Entitlement to service connection for memory loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to October 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Togus, Maine 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing at the RO in April 2004, 
and during a videoconference hearing before the undersigned 
Veterans Law Judge in July 2005.  Transcripts of the 
proceedings are of record.  

The issues of service connection for bilateral hearing loss 
and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A headache disorder was not demonstrated during service, 
was first shown many years following discharge from service 
and is not etiologically related to an incident or injury 
during service.  

2.  A back disorder was not demonstrated during service, was 
first shown many years following discharge from service, and 
is not etiologically related to an incident or injury during 
service.  

3.  A disorder manifested by urinary frequency is not related 
to treatment for a penile condition during service.  

4.  A knee disorder was first demonstrated many years 
following service.  

5.  While the veteran was treated for abrasions to his 
forehead and hands during service, he did not have dizziness; 
nor is a current condition manifested by dizziness related to 
an incident or injury during service.  

6.  Memory loss is related to treatment for a psychiatric 
disorder manifested by depression, and is not shown to be 
otherwise related to service.  


CONCLUSIONS OF LAW

1.  A headache disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2005).  

2.  A back disorder was not incurred in or aggravated by 
active service; nor may arthritis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2005).  

3.  A kidney and/or urinary disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 
(2005).  

4.  A knee disability was not incurred in or aggravated by 
active service; nor may arthritis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2005).  

5.  A disability manifested by dizziness was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2005) .  

6.  A disability manifested by memory loss was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions under applicable 
law and regulations.  The veteran filed his initial claim in 
March 2003.  In a March 2003 letter, and prior to the 
adjudication of the claims, the RO advised the appellant of 
what evidence, if any, was necessary to substantiate his 
claims and it indicated which portion of that evidence the 
appellant was responsible for sending to VA and which portion 
of that evidence VA would attempt to obtain on behalf of the 
appellant.  The veteran was advised to submit any evidence in 
support of the claims.  Finally, the letter advised the 
veteran of the evidence it had received in connection with 
the claims.  

In addition, it appears that all necessary development has 
been completed.  The veteran identified VA outpatient 
treatment records in connection with the claims.  The RO has 
obtained the treatment records.  In addition, the veteran 
submitted private treatment records.  Moreover, the veteran 
was afforded opportunities to set forth his contentions 
during hearings at the RO.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
discussed the Veterans' Claims Assistance Act of 2000 (VCAA) 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  As stated above, full compliance with VCAA has 
been accomplished regarding the issues on appeal.  Because 
these claims are being denied, any other notice requirements 
beyond those cited for service connection claims, are not 
applicable, as this denial renders any effective date issue 
moot.  Therefore, as there has been substantial compliance 
with all pertinent VA law and regulations, to move forward 
with adjudication of these claims would not cause any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  



Service Connection - General Legal Criteria

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  See 38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including, among others arthritis and other organic 
diseases of the nervous system).

Headache Disorder, Dizziness, and Memory Loss

The Board has carefully reviewed the record, but finds, 
however, that the preponderance of the evidence is against 
this claim.  

Service medicals reflect that the veteran was seen for 
medical treatment in November 1967.  At such time, he had 
trauma and abrasions to his forehead and hands.  The wounds 
were dressed and he was placed on light duty.  The records do 
not reflect whether the wounds were incurred as a result of a 
fight.  Moreover, an x-ray did not reveal any fractures.  In 
addition, the service medical records do not show that the 
wounds required any follow-up care or resulted in any chronic 
disability.  Significantly, they do not show that he had a 
headache disorder, dizziness, or memory loss as a result of 
such trauma.  Rather, his remaining service medical records 
and service discharge examination do not reveal the existence 
of any neurologic, psychiatric, or vestibular disorders.  

The first evidence, rather, of a headache disorder or 
dizziness was not until many years following discharge from 
service.  In this respect, during private treatment in 
November 1989, the veteran complained of feeling lightheaded 
and having migraine headaches.  He stated that he had 
headaches for over one year, and thought that his vision 
might be the cause.  The assessment was probable migraine 
headaches, and he was referred to another private physician.

The treatment records do not show treatment for a memory loss 
disability.  VA psychiatric treatment records note that his 
depression was interfering with cognitive functioning, to 
include understanding and memory.  Records do not relate, 
however, a current memory loss disorder to trauma sustained 
during service, or otherwise related any disorder to service.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The veteran 
contends that current disorders manifested by headaches, 
dizziness, and memory loss were initially incurred during 
active service when he was involved in a fight, was struck 
about the head, and lost consciousness.  Service medical 
records, while noting some trauma and abrasions to the 
forehead, show no loss or consciousness or other severe head 
injury.  Although the appellant is competent to provide 
evidence of visible symptoms, he is not competent to provide 
evidence that requires medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In that regard, there is 
no competent medical opinion relating the claimed disorders 
to service.  In conclusion, there is a lack of evidence to 
support this claim. 

Back Condition and Knee Condition

Service medical records include an August 1964 enlistment 
physical examination that noted a scar on the right knee.  
The remainder of the service medical records and the 
separation physical examination do not show treatment for a 
back or knee injury as alleged.  Additionally, there is no 
competent evidence showing arthritis affecting the knee or 
the back during the first post-service year.  

Moreover, there is evidence to suggest that a current back 
and knee condition are due to other, post-service causes.  In 
this respect, a treatment record in May 1990 noted that the 
veteran fell on his right knee and sustained an abrasion.  In 
February 1994, he was seen for a questionable low back 
strain.  The veteran was reportedly, pulling an 800 pound 
disc when he felt his back crack.  The assessment was a 
strain to the facet joints in the lower thoracic spine due to 
heavy lifting.  In March 1994, he was seen for treatment for 
back pain after lifting a 200 pound brush for an A-frame.  A 
treatment record in May 1997 indicated that the veteran 
injured his right knee while tightening up a bolt on a pump.  
In March 2001, he was seen due to complaints of back pain for 
five days duration.  He reported that he was pulling on a 
large tool box, when he slipped, and fell onto his buttocks.  
He was assessed with an acute lumbosacral back pain/strain.  

The veteran contends that a current back and knee condition 
are due to a motor vehicle accident while in the military 
service.  He alleges that the incident occurred shortly after 
returning from Vietnam.  The Board has considered the 
veteran's contentions, but finds, however, that the 
preponderance of the evidence is against the claims.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Although the appellant 
is competent to provide evidence of visible symptoms, he is 
not competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The competent medical evidence does not show that the veteran 
sustained a chronic back or knee disability during service, 
had arthritis during the first post-service year, or that a 
current back or knee condition is etiologically related to 
service.  As such, the benefits sought on appeal are denied.  

Kidney/Urinary Disorder

Service medical records show treatment for cellulitis of the 
shaft of the penis consistent with inguinal adenopathy in 
April 1969.  In May 1969, he complained of a tender, swollen, 
and inflamed lesion on the left lateral aspect of the shaft 
of the penis.  There was no inguinal adenopathy.  The 
impression was a chancroid.  He was given tetracycline.  A 
July 1969 treatment note indicated that he had completed four 
week treatment with tetracycline  He still had diffuse 
induration and swelling on the foreskin and shaft of the 
penis.  Later, in July 1969, he was seen with complaints of 
pus drainage from the tracks and sinuses on the shaft of the 
penis.  He was prescribed erythromycin.  

The veteran's service discharge examination in September 1969 
did not reveal any complaints or clinical findings or a 
urinary or kidney disorder.  A urinalysis was normal.  In the 
Report of Medical History dated in September 1969, the 
veteran reported a history of treatment for a left groin 
condition.  The physician characterized the disorder as, 
"shrapnel wound July '69, no sequelae".  

Post-service, during a physical examination in April 1998, 
the veteran reported that he urinated frequently, as often as 
20 times per day.  He denied any difficulty with sexual 
function.  Upon physical examination, he had normal male 
anatomy.  There were no testicular masses or hernias 
appreciated.  A rectal examination did not reveal any 
prostate abnormalities.  With respect to the veteran's 
urinary frequency, the physician stated that the veteran 
urinated frequently when he was nervous or under stress.  The 
physician noted that he drank a lot of water and coffee.  
There was no diagnosis or recommended treatment for any 
kidney or urinary disability.  

During the hearings in April 2004 and July 2005, the veteran 
testified that he continued to have urinary frequency.  

The veteran contends that a current kidney and/or urinary 
disorder is due to service.  Specifically, he alleges that he 
had glass and metal removed from his penis and groin while 
serving on active duty.  The Board has considered the 
evidence of record, but finds that service connection for a 
urinary or kidney disability is not warranted.  In this 
respect, the evidence shows that the veteran currently has 
urinary frequency.  It does not show that he has a kidney 
disorder.  He has not been diagnosed with a urinary or kidney 
disability.  While there is evidence showing treatment for a 
penile condition during service, the condition was not 
manifested by urinary frequency.  In addition, the condition 
resolved during service, and no residual condition was noted 
during his service discharge examination.  

Finally, other than the veteran's unsubstantiated 
contentions, there is no competent evidence linking a current 
urinary or kidney condition to the veteran's service.  With 
respect to the veteran's contentions, as a layman without the 
appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter.  
While a layman such as the veteran can certainly testify 
about his in-service experiences and current symptoms, he is 
not competent to diagnose himself as having a urinary or 
kidney disease, or to provide an opinion linking that 
disability to service.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

The benefit-of-the-doubt rule provides that, where there is 
an approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving such an issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); see Ashley v. Brown, 6 Vet. 
App. 52 (1993).  The Board has carefully considered the rule, 
but is unable to find that the positive and negative evidence 
is, under the applicable law, in balance.  Instead, the great 
weight of evidence is against the veteran's claim and, thus, 
the rule is inapplicable.  


ORDER

Service connection for a headache disorder is denied.  

Service connection for a back disorder is denied.  

Service connection for a kidney and/or urinary disorder is 
denied.  

Service connection for a knee disability is denied.  

Service connection for dizziness is denied.  

Service connection for memory loss is denied.  


REMAND

The Board finds that additional development is warranted with 
respect to the claims for service connection for hearing loss 
and for tinnitus.  The veteran contends that current hearing 
loss and tinnitus disorders are the result of machine gun 
noise exposure while in service.  There remains a question, 
however, as to whether a current hearing loss disorder with 
tinnitus was incurred or aggravated by active service.  The 
veteran's service medical records reveal that upon his 
enlistment examination in August 1964, audiometer data showed 
defective high frequency hearing loss in the left ear.  There 
was a 30 decibel loss at 4000 hertz.  

During audiometric testing in September 1967 there remained a 
30 decibel loss in the left ear at 4000 hertz.  Later service 
audiometric reports appear to suggest improvement in the 
hearing loss condition.  A Report of Physical Examination in 
February 1969 noted only a 10 decibel left ear hearing loss 
at 4000 hertz.  Finally, during the veteran's separation 
examination in September 1969, there was only a 5 decibel 
loss in the left ear at 4000 hertz.  

Post service, the veteran was employed as a machinist.  
Records reflect that he worked for S. D. Warren, Company 
starting in August 1977.  Treatment records for the period 
from November 1989 to August 2001 are of record.  In February 
1992, he complained of tinnitus since starting on the 
medicine Clinoril.  In June 1992, he was initially seen for 
treatment with complaints of industrial hearing loss.  During 
treatment in May 1998, the veteran reported that he was very 
consistent about using hearing protection.  The treatment 
report noted a history of concussion while serving in Vietnam 
in 1968.   

Audiometric date from 1989 to 2001 is uninterpreted but 
appears to show bilateral hearing loss, not just high 
frequency left ear hearing loss.  

Based upon the foregoing, the Board finds that a VA 
examination is warranted to assist the Board in resolving 
questions concerning the etiology of the hearing loss and 
tinnitus disorders.  In this respect, the veteran has never 
been afforded a VA examination in connection with his claims.  

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the Veterans Claims Assistance Act (VCAA) notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all elements of a claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection for hearing 
loss and tinnitus, but he was not provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  As these 
questions are potentially involved in the present appeal, 
proper notice must be given under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  

Accordingly, these matters are REMANDED for the following 
action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
for service connection for hearing loss 
and tinnitus on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Thereafter, the veteran should be 
afforded a VA audiologic examination.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

After a review of the service medical 
records and post- service medical 
records, the examiner should present an 
opinion as to whether it is as likely as 
not (i.e., at least a 50 percent 
probability) that the veteran's tinnitus 
and bilateral hearing loss are related to 
his period of active duty.  With respect 
to any left ear hearing loss, the 
examiner should offer an opinion as to 
whether left ear hearing loss preexisted 
service, and if such, whether it 
underwent an increase in severity beyond 
the natural progression of the disease 
during service.  With respect to any 
tinnitus, the examiner should discuss the 
relationship, if any, between tinnitus, 
and prescribed Clinoril.  In addition, in 
offering such opinions, the examiner 
should comment upon the effect of any 
post-service occupational noise exposure.  
A complete rationale for all opinions 
must be provided.  If the examiner is 
unable to present any opinion without 
resorting to speculation, it must be so 
noted.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After all appropriate evidentiary 
development has been completed, the RO 
should readjudicate the veteran's claims 
of entitlement to service connection for 
bilateral hearing loss and tinnitus.  If 
any benefit sought on appeal remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


